The opinion of the court was delivered by
Scudder, J.
The prosecutors are executors of the estate of Richard .Cadmus, deceased. The lands assessed belong to' this estate, and are situated within the limits of the city of Bayonne, and about one thousand feet, at the nearest point, from the Pamrapo station, on the Central Railroad of New Jersey.
The objection to the assessment, which the defendant is about to collect in behalf of the city, is, that the land has been assessed in lots, by the block, and not by the acre. It appears that much of the land is wild and uncultivated, but it is well placed for improvement, and was mapped into city lots by Mr. Cadmus in his lifetime.
It is not within the provisions of the act of April 21st,. *4451876, (Laws, 1876, p. 240,) directing certain lands within the limits of incorporated cities to be assessed by the acre, because of the fact that this land has been laid out in lots by the owner.
It has been mapped in blocks by the city officers, for convenience of taxation, according to the Cadmus map.
There is nothing erroneous in principle in assessing lots of land thus situated by the lot or block, instead of by the .acre. This point was expressly decided in State, Paulison, pros, v. Taylor, Collector of Paterson, 6 Vroom 184.
Nor does it appear that the lots have not been assessed at their true value. There is no evidence in the case to show that the amount of tax would have been less if they had been assessed by the acre, nor that any injustice, in fact, has been done the prosecutors by this method of assessment. The mere form is not objectionable. The assessment is therefore affirmed.